Exhibit 10.48

Post-2004 Universal City Development Partners, Ltd.

Variable Deferred Compensation Plan

for

Executives

Plan Document

As Amended and Restated

Effective January 1, 2007

(Effective for Deferrals after December 31, 2004)

 



--------------------------------------------------------------------------------

ARTICLE 1. PURPOSE

The purpose of the Post-2004 Universal City Development Partners Variable
Deferred Compensation Plan for Executives (the “Plan”) is to provide a means
whereby Universal City Development Partners, Ltd. (the “Company”) may afford
increased financial security, on a tax-favored basis, to a select group of key
management employees of the Company who have rendered and continue to render
valuable services to the Company which constitute an important contribution
towards the Company’s continued growth and success, by providing for additional
future compensation so that such employees may be retained and their productive
efforts encouraged.

This document is applicable to deferrals of salary and bonus otherwise payable
on and after January 1, 2005. Salary and bonus deferred prior to January 1, 2004
is controlled by, and subject to, the terms of the Universal City Development
Partners Variable Deferred Compensation Plan for Executives (the “Prior Plan”),
as in effect on January 1, 2004 and as it may subsequently be modified.
Elections made by Participants under the terms of this Plan document shall not
modify elections made under the terms of the Prior Plan and vice versa.

The Plan was amended and restated effective January 1, 2007, to revise the
Distribution Options available to Plan participants, and to comply with the
requirements of Internal Revenue Code Section 409A.

 



--------------------------------------------------------------------------------

ARTICLE 2. DEFINITIONS

Section 2.1. Affiliate. “Affiliate” means any firm, partnership, or corporation
that directly or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with the Company, within the meaning
of Code Sections 414(b) or 414(c); provided that for purposes of determining
when a Participant has incurred a Separation from Service, the phrase “at least
50 percent” shall be used in place of “at least 80 percent” in each place that
phrase appears in the regulations thereunder. “Affiliate” also includes the
Universal Studios, Inc., Blackstone Group LP (and, for periods before purchase
of its interest by Blackstone Group LP, Rank Organization PLC), their Affiliates
and any other organization similarly related to the Company that is designated
as an Affiliate by the Committee.

Section 2.2. Base Salary. “Base Salary” means, with respect to a Participant for
any Plan Year, such Participant’s annual base salary before deferral pursuant to
this Plan or any agreement or any other plan of the Company whereby compensation
is deferred, including, without limitation, a plan whereby compensation is
deferred in accordance with Internal Revenue Code Section 401(k) or reduced in
accordance with Code Section 125.

Section 2.3. Base Salary Deferral. “Base Salary Deferral” means, for Plan Years
beginning on or after January 1, 2007, that portion of Base Salary which an
Eligible Employee has made an annual irrevocable election to defer receipt of
until the date specified under the Flexible Distribution Option and/or the
Retirement Distribution Option. For Plan Years ending on or before December 31,
2006, “Base Salary Deferral” meant that portion of the Base Salary which an
Eligible Employee made an annual irrevocable election to defer receipt of until
the date specified under the In-Service Distribution Option and/or the
Retirement Distribution Option.

Section 2.4. Beneficiary. “Beneficiary” means the person or persons designated
as such in accordance with Section 11.4.

Section 2.5. Bonus Compensation. “Bonus Compensation” means, with respect to a
Participant for any Plan Year, such Participant’s bonus compensation before
deferral pursuant to this Plan or any agreement or any other plan of the Company
whereby compensation is deferred, including, without limitation, a plan whereby
compensation is deferred in accordance with Code Section 401(k) or reduced in
accordance with Code Section 125.

Section 2.6. Bonus Compensation Deferral. “Bonus Compensation Deferral” means,
for Plan Years beginning on or after January 1, 2007, that portion of Bonus
Compensation which an Eligible Employee has made an annual irrevocable election
to defer receipt of until the date specified under the Flexible Distribution
Option and/or the Retirement Distribution Option. For Plan Years ending on or
before December 31, 2006, “Bonus Compensation Deferral” meant that portion of
Bonus Compensation to which an Eligible Employee made an annual irrevocable
election to defer receipt of until the date specified under the In-Service
Distribution Option and/or the Retirement Distribution Option.

 

-2-



--------------------------------------------------------------------------------

Section 2.7. Code. “Code” means the Internal Revenue Code of 1986, as amended
from time to time.

Section 2.8. Committee. “Committee” means the persons appointed by the Company
to administer the Plan.

Section 2.9. Company. “Company” means Universal City Development Partners, Ltd.

Section 2.10. Disabled. “Disabled” means a mental or physical condition which
qualifies a Participant for benefits under the Company’s insured Long Term
Disability Plan, which renders the Participant unable to engage in any
substantial gainful activity and which is a medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months.

Section 2.11. Distribution Option. “Distribution Option” means the distribution
options which are available under the Plan, consisting of the Flexible
Distribution Option, the Retirement Distribution Option and the In-Service
Distribution Option.

Section 2.12. Distribution Option Account. “Distribution Option Account” or
“Accounts” means, with respect to a Participant, the Flexible Distribution
Account, the Retirement Distribution Account and/or the In Service Distribution
Account established on the books of account of the Company, pursuant to
Section 5.1, for each Distribution Option Period.

Section 2.13. Distribution Option Period. “Distribution Option Period” means,
for Plan Years ending on or before December 31, 2006, each period of not more
than five (5), Plan Years, as were designated by the Committee from time to
time, for which an Eligible Employee elected, in his Enrollment Agreement, the
time and manner of payment of amounts credited to his Distribution Option
Accounts for such Plan Years.

Section 2.14. Earnings Crediting Options. “Earnings Crediting Options” means the
investment fund options selected by the Participant from time to time pursuant
to which earnings are credited to the Participant’s Distribution Option
Accounts.

Section 2.15. Effective Date. “Effective Date” means the original effective date
of the Plan, which is January 1, 2005.

Section 2.16. Eligible Employee. “Eligible Employee” means an Employee who is a
member of the group of selected management and/or highly compensated employees
of the Company designated by the Committee as eligible to participate in the
Plan.

Section 2.17. Employee. “Employee” means any person employed by the Company on a
regular full-time salaried basis or who is an officer of the Company.

 

-3-



--------------------------------------------------------------------------------

Section 2.18. End Termination Date. “End Termination Date” means the date of a
Participant’s Separation from Service with the Company and its Affiliates.

Section 2.19. Enrollment Agreement. “Enrollment Agreement” means the
authorization form which an Eligible Employee files with the Company to
participate in the Plan.

Section 2.20. Flexible Distribution Account. “Flexible Distribution Account”
means the Account maintained for a Participant with respect to any particular
Plan Year beginning on or after January 1, 2007, to which Base Salary and/or
Bonus Compensation and Company Matching Contributions deferred by a Participant
pursuant to the Flexible Distribution Option are credited.

Section 2.21. Flexible Distribution Option. “Flexible Distribution Option” means
the Distribution Option pursuant to which benefits are payable in accordance
with Section 7.2.

Section 2.22. In-Service Distribution Account. “In-Service Distribution Account”
means the Account maintained for a Participant during Distribution Option
Periods commencing prior to December 31, 2006, to which Base Salary and/or Bonus
Compensation and Company Matching Contributions deferred by a Participant
pursuant to the In-Service Distribution Option were credited.

Section 2.23. In-Service Distribution Option. “In-Service Distribution Option”
means the Distribution Option pursuant to which benefits were payable in
accordance with Section 7.3 during Distribution Option Periods commencing prior
to December 31, 2006.

Section 2.24. Key Employee. “Key Employee” means, in the event the Company
becomes a publicly-traded company the stock of which is traded on an established
securities market, a Participant who is a key employee (as defined in Code
Section 416(i), but without regard to Code Section 416(i)(5)). In such event, a
Participant shall be a Key Employee under Code Section 416(i) if he meets the
requirements of Code Sections 416(i)(1)(A)(i), (ii) or (iii), applied in
accordance with the regulations issued under Code Section 416, but disregarding
Code Section 416(i)(5), at any time during the 12-month period ending on an
identification date. If a Participant is a key employee under Code Section 416
as of an identification date, the Participant shall be treated as a Key Employee
for the 12-month period beginning on the first day of the fourth (4th) month
following the identification date. The identification date for the Plan shall be
September 30 of each calendar year. A Participant who satisfies the foregoing
requirements for key employee status under Code Section 416 as of September 30
of a calendar year shall be treated as a Key Employee of the Plan for the
following Plan Year.

Section 2.25. Matching Contributions. “Matching Contributions” are, for Plan
Years ending on or before December 31, 2006, those contributions credited to the
Participant’s In-Service Distribution Account and Retirement Distribution
Account by the Company in accordance with Section 4.4. For such Plan Years,
Matching Contributions were to be

 

-4-



--------------------------------------------------------------------------------

allocated between the Participant’s In-Service Distribution Account and
Retirement Distribution Account in proportion to the Participant’s deferrals to
those accounts. For Plan Years beginning on or after January 1, 2007, “Matching
Contributions” are those contributions credited to the Participant’s Flexible
Distribution Account and Retirement Distribution Account by the Company in
accordance with Section 4.4. For these Plan Years, Matching Contributions are to
be allocated between the Participant’s Flexible Distribution Account and
Retirement Distribution Account in proportion to the Participant’s deferrals to
those accounts.

Section 2.26. Participant. “Participant” means an Eligible Employee who has
filed a completed and executed Enrollment Agreement with the Committee or its
designee and is participating in the Plan in accordance with the provisions of
Article 4.

Section 2.27. Plan. “Plan” means this plan, called the Post-2004 Universal City
Development Partners Ltd. Variable Deferred Compensation Plan for Executives, as
amended from time to time.

Section 2.28. Plan Year. “Plan Year” means the 12 month period beginning on each
January 1 and ending on the following December 31. The first Plan Year begins
January 1, 2005.

Section 2.29. Qualified Plan. “Qualified Plan” means the S.T.A.R.S. (Save to
Achieve Retirement Success) (formerly known as the Universal Studios Florida
Retirement Plan Plus) or any successor plan which allows for compensation
deferrals in accordance with Internal Revenue Code Section 401(k).

Section 2.30. Retirement. “Retirement” means the Participant’s Separation from
Service with the Company (for reasons other than death or becoming Disabled) at
or after age 65, or, if the Participant has 10 or more years of Service, at or
after age 55.

Section 2.31. Retirement Distribution Account. “Retirement Distribution Account”
means, for Plan Years ending on or before December 31, 2006, the Account
maintained for a Participant for each Distribution Option Period commencing
prior to December 31, 2006, to which the Company Matching Contributions, Base
Salary and/or Bonus Compensation deferred by a Participant pursuant to the
Retirement Distribution Option are credited. For Plan Years beginning on or
after January 1, 2007, “Retirement Distribution Account” means the Account
maintained for a Participant for each Plan Year to which the Company Matching
Contributions, Base Salary and/or Bonus Compensation deferred by a Participant
pursuant to the Retirement Distribution Option are credited.

Section 2.32. Retirement Distribution Option. “Retirement Distribution Option”
means the Distribution Option pursuant to which benefits are payable in
accordance with Section 7.1.

Section 2.33. Separation from Service. “Separation from Service” means a
Participant’s termination of employment from the Company, provided that the
facts and circumstances indicate that, as of the Participant’s End Termination
Date, the Company and

 

-5-



--------------------------------------------------------------------------------

the Participant reasonably believed that the Participant would perform no
further services for the Company after the Participant’s End Termination Date,
or believed that the level of services the Participant would perform for the
Company after such date (either as an employee or an independent contractor)
would permanently decrease below the default levels set forth in Regulations
issued under Code Section 409A.

Section 2.34. Service. “Service” means the period of time during which an
employment relationship exists between an Employee and the Company, including
any period during which the Employee is on an approved leave of absence, whether
paid or unpaid. “Service” also includes an Employee’s employment with an
Affiliate if the Employee transfers directly between the Company and the
Affiliate.

 

-6-



--------------------------------------------------------------------------------

ARTICLE 3. ADMINISTRATION OF THE PLAN

The Committee is hereby authorized to administer the Plan and establish, adopt,
or revise such rules and regulations as it may deem necessary or advisable for
the administration of the Plan. The Committee shall have discretionary authority
to construe and interpret the Plan and to determine the rights, if any, of
Participants and Beneficiaries under the Plan. The Committee’s resolution of any
matter concerning the Plan shall be final and binding upon any Participant and
Beneficiary affected thereby. Members of the Committee shall be eligible to
participate in the Plan while serving as members of the Committee, but a member
of the Committee shall not vote or act upon any matter which relates solely to
such member’s interest in the Plan as a Participant.

 

-7-



--------------------------------------------------------------------------------

ARTICLE 4. PARTICIPATION

Section 4.1. Election to Participate. Annually, all Eligible Employees will be
offered the opportunity to defer Base Salary and/or Bonus Compensation payable
for services performed in the following Plan Year. Any Eligible Employee may
enroll in the Plan effective as of the first day of a Plan Year by filing a
completed and fully executed Enrollment Agreement with the Committee prior to
the beginning of such Plan Year. Pursuant to said Enrollment Agreement, the
Eligible Employee shall elect (a) the percentage, in a whole percentage up to
80%, of Base Salary and/or up to 100% of Bonus Compensation (in each case after
required payroll tax deductions and prior to deferral hereunder) which may be
taken from subsequent payments of Base Salary and/or Bonus Compensation payable
for services performed during the Plan Year and deferred hereunder; and (b) the
Distribution Option Accounts to which such amounts will be credited. In
addition, the Eligible Employee shall (x) designate the time and form in which
the Participant’s deferrals under the Plan, together with any Matching
Contributions made for such Plan Year and all notional earnings on such combined
deferrals, shall be distributed; and (y) shall provide such other information as
the Committee shall require. The Committee may, but is not required to, permit
separate deferral elections with respect to Base Salary up to the Social
Security Wage Base (as described in 42 U.S.C. § 415(e)) for the year; Base
Salary between the Social Security Wage Base and that calendar year’s Code
section 401(a)(17) limit; and Base Salary in excess of that calendar year’s Code
section 401(a)(17) limit. Notwithstanding anything in this Plan to the contrary,
any election by a Participant to defer Base Salary or Bonus Compensation for any
Plan Year by less than 2%, or such other amount as the Committee may determine
from time to time, shall not be given effect.

Section 4.2. Enrollment Agreements. Each Enrollment Agreement filed by an
Eligible Employee must provide for the distribution of the Distribution Option
Accounts selected by the Eligible Employee at a time and in a form consistent
with the distribution options made available to Participants under the Plan and
permitted under applicable law, including, without limitation, Code
Section 409A. Except as expressly provided in Article 7 herein, an Eligible
Employee’s election as to the time and form of distribution of his Distribution
Option Accounts is irrevocable.

Section 4.3. New Eligible Employees. The Committee may, in its discretion,
permit Employees who first become Eligible Employees after the beginning of a
Plan Year to enroll in the Plan for that Plan Year by filing a completed and
fully executed Enrollment Agreement, in accordance with Section 4.1, provided
that the Employee’s election to participate in the Plan is made no later than 30
days following the date the Employee becomes an Eligible Employee.
Notwithstanding the foregoing, however, any election by an Eligible Employee,
pursuant to this section, to defer Base Salary and/or Bonus Compensation shall
apply only to such amounts as are earned for services performed by the Eligible
Employee after the date on which such Enrollment Agreement is filed. This
Section 4.3 shall also apply to any Employee who first becomes an Eligible
Employee after the beginning of a Plan Year as a result of a promotion.

 

-8-



--------------------------------------------------------------------------------

Section 4.4. Matching Contributions. An Eligible Employee who elects to
participate in the Plan pursuant to Section 4.1 and/or Section 4.3 shall be
eligible to receive Matching Contributions from the Company. The amount of such
Matching Contributions for a Plan Year shall be (i) 100% of the amount deferred
under this Plan, but not to exceed 3% of the excess of the Participant’s Base
Salary for the Plan Year plus Bonus Compensation paid during the Plan Year over
$170,000 (or such other amount specified in Internal Revenue Code
Section 401(a)(17)); plus (ii) 50% of additional deferrals not to exceed an
additional 2% of the excess of the Participant’s Base Salary for the Plan Year
plus Bonus Compensation paid during the Plan Year over $170,000 (or such other
amount specified in 401(a)(17); plus (iii) 4% of the amount deferred under this
Plan to the extent that such deferral reduces the Participant’s considered
compensation for purposes of the Qualified Plan; but (iv) during the period, if
any, in which the Participant is not eligible for the Company’s 401(k) plan,
Matching Contributions of the Company will be 100% of the Eligible Employee’s
deferral under this Plan, not to exceed 3% of his Compensation for the Period
plus 50% of additional deferrals for the period not to exceed an additional 2%
of his Compensation for that period.

Notwithstanding the foregoing, Matching Contributions will only be made if the
Company has sufficient current operating or accumulated net income to permit
such contributions. Matching Contributions will be credited to the Distribution
Option Account of the Participant to which the matched Base Salary or Bonus
Compensation deferrals are credited. Matching Contributions will be credited as
frequently as determined by the Committee but in any event at least once per
year. Matching Contributions will be credited as soon as practicable in the
Participant’s final year of participation in the Plan.

Section 4.5. Vesting. All contributions to the Plan, whether Base Salary
Deferrals, Bonus Compensation Deferrals or Matching Contributions, as well as
all earnings thereon, will always be immediately 100% vested, and not subject to
forfeiture for any reason. (Negative earnings is not considered a forfeiture.)

 

-9-



--------------------------------------------------------------------------------

ARTICLE 5. DISTRIBUTION OPTION ACCOUNTS

Section 5.1. Distribution Option Accounts. The Committee shall establish and
maintain one or more Distribution Option Accounts with respect to each
Participant. For Plan Years beginning on or after January 1, 2007, a
Participant’s Distribution Option Accounts shall consist of a Retirement
Distribution Account and/or up to five (5) separate Flexible Distribution
Accounts, and may also include one or more In-Service Distribution Accounts, if
the Participant selected the In-Service Distribution Option in Plan Years ending
on or before December 31, 2006, and if any benefits payable under the In-Service
Distribution Accounts related to that selection have not yet been distributed to
the Participant. The Company shall credit a Participant’s Distribution Option
Accounts with the amount of Base Salary and/or Bonus Compensation deferred by
the Participant pursuant to Section 4.1 or Section 4.3 in accordance with the
Distribution Options irrevocably elected by the Participant in the Enrollment
Agreement, and as soon as reasonably practicable following the close of the
applicable payroll period or bonus payment date of such Base Salary and/or Bonus
Compensation. The Company shall in no case credit a Participant’s Distribution
Option Accounts for such deferred amounts later than the first day of the month
next following the month in which the Base Salary and/or Bonus Compensation
would have otherwise been paid. Any amount once taken into account as Base
Salary and/or Bonus Compensation for purposes of this Plan shall not be taken
into account thereafter. Matching Contributions, to the extent available to a
Participant, shall be credited to the Participant’s Distribution Option Accounts
in the same proportion as the deferred Base Salary and/or Bonus Compensation
they match. The Participant’s Distribution Option Accounts shall be reduced by
the amount of payments made by the Company to the Participant or the
Participant’s Beneficiary pursuant to this Plan.

Section 5.2. Earnings on Distribution Option Accounts. A Participant’s
Distribution Option Accounts shall be credited with earnings in accordance with
the Earnings Crediting Options elected by the Participant from time to time.
Participants may allocate each of their Retirement Distribution Accounts,
Flexible Distribution Accounts and/or In-Service Distribution Accounts among the
Earnings Crediting Options available under the Plan in any whole percentage. The
rate of return, positive or negative, credited to each Earnings Crediting Option
is based upon the actual investment performance of the investment funds
underlying each Earnings Crediting Option, and shall equal the total return of
such Earnings Crediting Option net of asset based charges, including, without
limitation, money management fees, fund expenses and mortality and expense risk
insurance contract charges. The Company reserves the right, on a prospective
basis, to add or delete Earnings Crediting Options.

Section 5.3. No Actual Investment Required. Notwithstanding that the rates of
return credited to Participants’ Distribution Option Accounts under the Earnings
Crediting Options are based upon the actual performance of the investment funds
underlying such Earnings Crediting Options, the Company shall not be obligated
to invest any Base Salary and/or Bonus Compensation deferred by Participants
under this Plan, Matching Contributions, or any other amounts, in the investment
funds underlying such Earnings Crediting Options.

 

-10-



--------------------------------------------------------------------------------

Section 5.4. Changes in Earnings Crediting Options. A Participant may change the
Earnings Crediting Options to which his Distribution Option Accounts are
allocated not more frequently than four (4) times per Plan Year. Each such
change may include (a) reallocation of the Participant’s existing Accounts in
any whole percentage, and/or (b) change in investment allocation of amounts to
be credited to the Participant’s Accounts in the future, as the Participant may
elect. Notwithstanding the foregoing, however, in the event the Company deletes
an Earnings Crediting Option, a Participant whose Accounts are allocated to such
Earnings Crediting Option, in whole or in part, shall be entitled to reallocate
his Distribution Option Accounts and/or any amounts to be credited in the future
to such Distribution Option Accounts among the remaining Earnings Crediting
Options, at the time of such deletion, without regard to the annual limit of
four (4) such changes described above.

Section 5.5. Valuation of Accounts. The value of a Participant’s Distribution
Option Accounts as of any particular valuation date shall equal the amounts
previously credited to such Accounts, including any earnings (positive or
negative) deemed to be earned on such accounts in accordance with Section 5.2
through the day preceding such valuation date, less the amounts previously
deducted from such Accounts.

Section 5.6. Statement of Accounts. The Committee shall provide to each
Participant, not less frequently than quarterly, a statement, in such form as
the Committee deems desirable, setting forth the Participant’s balance in each
of his Distribution Option Accounts.

Section 5.7. Distributions from Accounts. Any distribution made to or on behalf
of a Participant from one or more of his Distribution Option Accounts in an
amount which is less than the entire balance of such Account shall be made pro
rata from each of the Earnings Crediting Options to which such Account is then
allocated.

 

-11-



--------------------------------------------------------------------------------

ARTICLE 6. DISTRIBUTION OPTIONS

Section 6.1. Election of Distribution Option. In the Enrollment Agreement filed
with the Committee prior to the beginning of each Plan Year or Distribution
Option Period, an Eligible Employee shall irrevocably allocate his deferrals and
Matching Contributions between the Retirement Distribution Option and the
Flexible Distribution Option in increments of ten (10) percent; provided,
however that an Eligible Employee may allocate 100 percent of his deferrals and
Matching Contributions to one or the other of the two Distribution Options.

Section 6.2. Retirement Distribution Option. Subject to Section 7.1,
distribution of the Participant’s Retirement Distribution Account for any
Distribution Option Period or Plan Year shall commence upon (a) the
Participant’s Retirement, or (b) if later, the Participant’s attainment of age
65, as elected by the Participant in the Enrollment Agreement pursuant to which
such Retirement Distribution Account was established. Once a Retirement
Distribution Option election is made, it may be modified by filing a subsequent
written election, but any modification will be effective only:

(a) if it has been on file for at least twelve (12) months prior to the
January 1 of the calendar year in which the original initial payment was to have
been made; and

(b) it does not permit the acceleration of the time or schedule of any payment
under the Plan; and

(c) except in the case of payments contingent upon death, being Disabled or due
to an Unforeseeable Financial Emergency (as described in Section 10.1), the
first payment with respect to which the subsequent election is made must be made
at least five (5) years later than the date such first payment would otherwise
have been made under the Participant’s original Retirement Distribution Option
election.

Section 6.3. Flexible Distribution Option. Subject to Section 7.2, the
Participant’s Flexible Distribution Account for any Plan Year shall be
distributed commencing in the year elected by the Participant in the Enrollment
Agreement pursuant to which such Flexible Distribution Account was established.
Once a Flexible Distribution Option election is made, it may be modified by
filing a subsequent written election, but any modification will be effective
only:

(a) if it has been on file for at least twelve (12) months prior to the
January 1 of the calendar year in which the original initial payment was to have
been made; and

(b) it does not permit the acceleration of the time or schedule of any payment
under the Plan; and

(c) except in the case of payments contingent upon death, being Disabled or due
to an Unforeseeable Financial Emergency (as described in Section 10.1), the
first payment

 

-12-



--------------------------------------------------------------------------------

with respect to which the subsequent election is made must be made at least five
(5) years later than the date such first payment would otherwise have been made
under the Participant’s original Flexible Distribution Option election.

Section 6.4. In-Service Distribution Option. Subject to Section 7.3, if a
Participant elected to make deferrals under the In-Service Distribution Option
with respect to a Distribution Option Period commencing on or before
December 31, 2006, the Participant’s In-Service Distribution Account for such
Distribution Option Period shall be distributed commencing in the year elected
by the Participant in the Enrollment Agreement pursuant to which such In-Service
Distribution Account was established. Once an In-Service Distribution Option
election is made, it may be modified by filing a subsequent written election,
but any modification will be effective only:

(a) if it has been on file for at least twelve (12) months prior to the
January 1 of the calendar year in which the original initial payment was to have
been made; and

(b) it does not permit the acceleration of the time or schedule of any payment
under the Plan; and

(c) except in the case of payments contingent upon death, being Disabled or due
to an Unforeseeable Financial Emergency (as described in Section 10.1), the
first payment with respect to which the subsequent election is made must be made
at least five (5) years later than the date such first payment would otherwise
have been made under the Participant’s original In-Service Distribution Option
election.

 

-13-



--------------------------------------------------------------------------------

ARTICLE 7. BENEFITS TO PARTICIPANTS

Section 7.1. Benefits Under the Retirement Distribution Option. Benefits under
the Retirement Distribution Option shall be paid to a Participant as follows:

(a) Benefits Upon Retirement. In the case of a Participant who incurs a
Separation from Service with the Company on account of his Retirement, the
Participant’s Retirement Distribution Account with respect to any Distribution
Option Period or Plan Year shall be distributed (i) in a lump sum, or (ii) in
five (5), ten (10), or fifteen (15) annual installments, or any other
mathematically derived formula acceptable to the Committee as elected by the
Participant in the Enrollment Agreement pursuant to which such Retirement
Distribution Account was established. Any lump-sum benefit payable in accordance
with this paragraph shall be paid not later than January 31 of the Plan Year
following the Plan Year in which occurs the Participant’s Retirement or, if
later, the Participant’s attainment of age 65, as elected by the Participant in
accordance with Section 6.2, in an amount equal to the value of such Retirement
Distribution Account as of the last business day of the Plan Year preceding the
date of payment. Annual installment payments, if any, shall commence not later
than January 31 of the Plan Year following the Plan Year in which occurs the
Participant’s Retirement or, if later, the Participant’s attainment of age 65,
as elected by the Participant in accordance with Section 6.2, in an amount equal
to (i) the value of such Retirement Distribution Account as of the last business
day of the Plan Year preceding the date of payment, divided by (ii) the number
of annual installment payments irrevocably elected by the Participant in the
Enrollment Agreement pursuant to which such Retirement distribution Account was
established. The remaining annual installments shall be paid not later than
January 31 of each succeeding year in an amount equal to (i) the value of such
Retirement Distribution Account as of the last business day of the immediately
preceding Plan Year divided by (ii) the number of installments remaining. Unless
otherwise elected in accordance with Section 6.2, the default form of payment of
a Participant’s Retirement Distribution Account shall be a lump sum.

(b) Benefits Upon Separation From Service. In the case of a Participant who
Separates from Service with the Company prior to the earliest date on which he
is eligible for Retirement, for reasons other than his becoming Disabled or his
death, such Participant’s Retirement Distribution Account with respect to any
Distribution Option Period or Plan Year shall be distributed in a lump sum
within 90 days following the Participant’s End Termination Date or attainment of
age 65; or in 5, 10 or 15 year installments, or any other mathematically derived
formula acceptable to the Committee, as elected by the Participant in accordance
with Section 6.2, such installments commencing not later than January 31 of the
Plan Year following the Plan Year in which occurs such Separation from Service.

Section 7.2. Benefits Under the Flexible Distribution Option. Benefits under the
Flexible Distribution Option shall be paid to a Participant as follows:

 

-14-



--------------------------------------------------------------------------------

(a) Flexible Distributions. In the case of a Participant who continues in
Service of the Company, the Participant’s Flexible Distribution Account shall be
paid or commence to be paid to the Participant by January 31 of the Plan Year
following the payment date elected by the Participant in the Enrollment
Agreement pursuant to which such Flexible Distribution Account was established
(which payment date may be no earlier than two (2) years after the date such
Flexible Distribution Account was established), in a lump sum or in up to
fifteen (15) annual installments, as elected by the Participant in accordance
with Section 6.3. Any lump-sum benefit payable in accordance with this paragraph
shall be paid not later than January 31 of the year elected by the Participant
in accordance with Section 6.3, in an amount equal to the value of such Flexible
Distribution Account as of the last business day of the Plan Year preceding the
date of payment. Annual installment payments, if any, shall commence not later
than January 31 of the Plan Year elected by the Participant in accordance with
Section 6.3, in an amount equal to (i) the value of such Flexible Distribution
Account as of the last business day of the Plan Year preceding the date of
payment, divided by (ii) the number of annual installment payments elected by
the Participant in the Enrollment Agreement pursuant to which such Flexible
Distribution Account was established. The remaining annual installments shall be
paid not later than January 31 of each succeeding year in an amount equal to
(i) the value of such Flexible Distribution Account as of the last business day
of the immediately preceding Plan Year divided by (ii) the number of
installments remaining. Unless otherwise elected in accordance with Section 6.3,
the default form of payment of a Participant’s Flexible Distribution Account
shall be a lump sum.

(b) Benefits Upon Separation From Service. In the case of a Participant who
Separates from Service with the Company prior to the date on which the
Participant’s Flexible Distribution Account with respect to any Distribution
Option Period would otherwise be distributed, for reasons other than his
becoming Disabled or his death, such Participant’s Flexible Distribution Account
shall be distributed either (i) in a lump sum within 90 days following the
Participant’s End Termination Date; (ii) in annual installments commencing on
the date such Flexible Distribution Account would otherwise have been
distributed; or (iii) in a lump sum payable on the date that is thirteen
(13) months following the Participant’s End Termination Date, as elected by the
Participant in accordance with Section 6.3.

Section 7.3. Benefits Under the In-Service Distribution Option. Benefits under
the In-Service Distribution Option shall be paid to a Participant as follows:

(a) In-Service Distributions. In the case of a Participant who continues in
Service with the Company, the Participant’s In-Service Distribution Account for
any Distribution Option Period shall be paid to the Participant commencing no
later than January 31 of the year elected by the Participant in the Enrollment
Agreement pursuant to which such In-Service Distribution Account was
established, in one lump sum or in annual installments payable over 2, 3, 4, or
5 years. Any lump-sum benefit payable in accordance with this paragraph shall be
paid not later than January 31 of the year elected by the Participant in
accordance with Section 6.4, in an amount equal to the value of such In-Service
Distribution Account as of the last business day of the Plan Year preceding the
date of payment. Annual installment payments, if any, shall commence not later
than January 31 of the Plan Year

 

-15-



--------------------------------------------------------------------------------

elected by the Participant in accordance with Section 6.4, in an amount equal to
(i) the value of such In-Service Distribution Account as of the last business
day of the Plan Year preceding the date of payment, divided by (ii) the number
of annual installment payments elected by the Participant in the Enrollment
Agreement pursuant to which such In-Service Distribution Account was
established. The remaining annual installments shall be paid not later than
January 31 of each succeeding year in an amount equal to (i) the value of such
In-Service Distribution Account as of the last business day of the immediately
preceding Plan Year divided by (ii) the number of installments remaining. Unless
otherwise elected in accordance with Section 6.4, the default form of payment of
a Participant’s In-Service Distribution Account shall be a lump sum.

(b) Benefits Upon Separation From Service. In the case of a Participant who
Separates from Service with the Company prior to the date on which the
Participant’s In-Service Distribution Account with respect to any Distribution
Option Period would otherwise be distributed, for reasons other than his
becoming Disabled or his death, such Participant’s In-Service Distribution
Account shall be distributed either (i) in a lump sum within 90 days following
the Participant’s End Termination Date; (ii) in annual installments commencing
on the date such In-Service Distribution Account would otherwise have been
distributed; or (iii) in a lump sum on the date such In-Service Distribution
Account would otherwise have been distributed, as elected by the Participant in
accordance with Section 6.4.

 

-16-



--------------------------------------------------------------------------------

ARTICLE 8. DISABILITY

In the event a Participant becomes Disabled, the Participant’s right to make any
further deferrals under this Plan shall terminate as of the date which the
Participant first receives benefits under the Company’s Long-Term Disability
Benefit Plan, as amended from time to time. The Participant’s Distribution
Option Accounts shall continue to be credited with earnings in accordance with
Section 5.2 until such Accounts are fully distributed. For purposes of this
Plan, a Disabled Participant will not be treated as having Separated from
Service. The Participant’s Retirement Distribution Accounts, if any, shall be
distributed to the Participant in accordance with Section 7.1(a), provided,
however, that distribution of the Participant’s Retirement Distribution
Accounts, if any, shall commence not later than January 31 of the Plan Year
immediately following the later of (a) the Plan Year in which the Participant
first becomes eligible for Retirement, or (b) the Plan Year in which the
Participant first received benefits under the Company’s Long-Term Disability
Plan, as amended from time to time. The Participant’s Flexible Distribution
Accounts and In-Service Distribution Accounts, if any, will be distributed to
the Participant in accordance with Section 7.2(a) and 7.3(a).

 

-17-



--------------------------------------------------------------------------------

ARTICLE 9. SURVIVOR BENEFITS

Section 9.1. Death of Participant Prior to the Commencement of Benefits. In the
event of a Participant’s death prior to the commencement of benefits in
accordance with Article 7, benefits shall be paid to the Participant’s
Beneficiary, as determined under Section 11.4, pursuant to Section 9.2, 9.3 or
9.4, whichever is applicable, in lieu of any benefits otherwise payable under
the Plan to or on behalf of such Participant.

Section 9.2. Survivor Benefits Under the Retirement Distribution Option. In the
case of a Participant with respect to whom the Company has established one or
more Retirement Distribution Accounts, and who dies prior to the commencement of
benefits under such Retirement Distribution Accounts pursuant to Section 7.1,
distribution of such Retirement Distribution Accounts shall be made (a) in a
lump sum within 90 days following the Participant’s death, or (b) in 5, 10 or 15
year installments or any other mathematically derived formula acceptable to the
Committee and beginning as elected by the Participant in accordance with section
6.2. The amount of any lump sum benefit payable in accordance with this Section
shall equal the value of such Retirement Distribution Accounts as of the last
business day of the calendar month immediately preceding the date on which such
benefit is paid. The amount of any annual installment benefit payable in
accordance with this Section shall equal (a) the value of such Retirement
Distribution Accounts as of the last business day of the calendar month
immediately preceding the date on which such installment is paid, divided by
(b) the number of annual installments remaining to be paid pursuant to the
irrevocable election of the Participant in the Enrollment Agreement pursuant to
which such Retirement Distribution Accounts were established.

Section 9.3. Survivor Benefits Under the Flexible Distribution Option. In the
case of a Participant with respect to whom the Company has established one or
more Flexible Distribution Accounts, and who dies prior to the date on which
such Flexible Distribution Accounts are to be paid pursuant to Section 7.2,
distribution of such Flexible Distribution Accounts shall be made (a) in a lump
sum within 90 days following the Participant’s death, or (b) at such time and in
such form as such Flexible Distribution Accounts would otherwise have been
distributed in accordance with Section 7.2 had the Participant lived, as
irrevocably elected by the Participant in the Enrollment Agreement pursuant to
which such Flexible Distribution Accounts were established. The amount of any
lump sum benefit payable in accordance with this Section shall equal the value
of such Flexible Distribution Accounts as of the last business day of the
calendar month immediately preceding the date on which such benefit is paid.

Section 9.4. Survivor Benefits Under the In-Service Distribution Option. In the
case of a Participant with respect to whom the Company has established one or
more In-Service Distribution Accounts, and who dies prior to the date on which
such In-Service Distribution Accounts are to be paid pursuant to Section 7.3,
distribution of such In-Service Distribution Accounts shall be made (a) in a
lump sum within 90 days following the Participant’s death, or (b) at such time
and in such form as such In-Service Distribution Accounts would otherwise have
been distributed in accordance with Section 7.3 had the

 

-18-



--------------------------------------------------------------------------------

Participant lived, as irrevocably elected by the Participant in the Enrollment
Agreement pursuant to which such In-Service Distribution Accounts were
established. The amount of any lump sum benefit payable in accordance with this
Section shall equal the value of such In-Service Distribution Accounts as of the
last business day of the calendar month immediately preceding the date on which
such benefit is paid.

Section 9.5. Death of Participant After Benefits Have Commenced. In the event a
Participant who elected to make deferrals under any of the Distribution Options
offered by the Plan dies after annual installment benefits payable under Article
7 from one or more of the Participant’s Distribution Option Accounts have
commenced, but before the entire balance of such Distribution Option Accounts
has been paid, any remaining installments shall continue to be paid to the
Participant’s Beneficiary, as determined under Section 11.4, at such times and
in such amounts as they would have been paid to the Participant had he survived.

 

-19-



--------------------------------------------------------------------------------

ARTICLE 10. EARLY DISTRIBUTIONS

Section 10.1. Acceleration of Payment Under the Plan.

(a) Separation From Service. The Distribution Account(s) of a Participant who
Separates from Service with the Company shall be distributed as elected by the
Participant in accordance with Article 6; provided, however, that the
Distribution Account(s) of Participants who are Key Employees shall not be
distributed prior to six (6) months from the date of the Participant’s
Separation from Service, as determined by the Committee in its sole discretion.
Prior to distribution of the Participant’s Distribution Account(s), such
Account(s) shall continue to be credited with earnings and/or losses in
accordance with Section 5.2 until fully distributed.

(b) Disability or Death. In the case of a Participant who becomes Disabled or
dies, the Participant’s Distribution Account(s) shall be distributed as elected
by the Participant in accordance with Article 6. Prior to distribution, such
Participant’s Distribution Account(s) shall continue to be credited with
earnings and/or losses in accordance with Section 5.2 until fully distributed.

(c) Unforeseeable Financial Emergency. In the event that the Committee, upon
written request of a Participant, determines, in its sole discretion, that the
Participant has suffered an Unforeseeable Financial Emergency, the Company shall
pay to the Participant from his or her Distribution Account(s), as soon as
practicable following such determination, an amount necessary to meet such
Unforeseeable Financial Emergency, in a manner consistent with Code Section 409A
and the regulations and Internal Revenue Service guidance issued thereunder,
after deduction of any and all taxes as may be required pursuant to
Section 11.10 (the “Emergency Benefit”). For purposes of this Plan, an
“Unforeseeable Financial Emergency” is a severe financial hardship to the
Participant arising from an illness or accident of the Participant, the
Participant’s spouse or the Participant’s dependent (within the meaning of Code
section 152(a)), or the loss of the Participant’s property due to casualty, or
other similar extraordinary and unforeseeable circumstances arising as a result
of circumstances beyond the control of the Participant. Cash needs arising from
foreseeable events such as the purchase of a house or education expenses for
children shall not be considered to be the result of an Unforeseeable Financial
Emergency. The amount necessary to relieve the Unforeseeable Financial Emergency
is determined after taking into account any reimbursement or compensation by
insurance or otherwise and by liquidation of the Participant’s assets to the
extent that the liquidation of assets would not itself cause financial hardship.
Emergency Benefits shall be paid first from the Participant’s Flexible
Distribution Account(s), if any, to the extent the balance of one or more of
such Flexible Distribution Accounts is sufficient to meet the Unforeseeable
Emergency, in the order of which such Accounts would otherwise be distributed to
the Participant. If the distribution exhausts the Participant’s Flexible
Distribution Account(s), the Participant’s In-Service Distribution Account(s),
if any, may next be accessed in a similar manner to pay for Emergency Benefits.
Finally, if both the Participant’s Flexible Distribution Account(s) and
In-Service Distribution Account(s), if any, are exhausted in paying

 

-20-



--------------------------------------------------------------------------------

Emergency Benefits to the Participant, the Participant’s Retirement Distribution
Account may be accessed to pay for such benefits. With respect to that portion
of any Distribution Option Account which is distributed to a Participant as an
Emergency Benefit, in accordance with this Article 10, no further benefit shall
be payable to the Participant under this Plan. Notwithstanding anything in this
Plan to the contrary, a Participant who receives an Emergency Benefit in any
Plan Year shall not be entitled to make any further deferrals for the remainder
of such Plan Year.

(d) Change of Control. To the extent permitted by the regulations and other
Internal Revenue Service guidance issued under Code Section 409A, within the
thirty (30) days preceding or the twelve (12) months following a “Change of
Control” (as defined by Code Section 409A), the Company may exercise its
authority to terminate this Plan and, notwithstanding any other provision of the
Plan or the terms of any Enrollment Agreement to the contrary, distribute to or
with respect to each Participant his entire Distribution Account.

(e) Other Acceleration Events. To the extent permitted by Code Section 409A and
the regulations and Internal Revenue Service guidance issued thereunder, and
notwithstanding the terms of an Enrollment Agreement, distribution of all or a
part of a Participant’s Distribution Account(s) may be made:

(1) to the extent necessary to fulfill a domestic relations order (as defined in
Code Section 414(p)(1)(B)); or

(2) to the extent necessary to pay the amount included in income by the
Participant as a result of the Plan failing to meet the requirements of Code
Section 409A and the regulations issued thereunder.

 

-21-



--------------------------------------------------------------------------------

ARTICLE 11. MISCELLANEOUS

Section 11.1. Amendment. The Company, or any other entity authorized by the
Company, may amend this Plan at any time, provided that no such amendment shall
accelerate, reduce or in any manner adversely affect the rights of any
Participant with respect to benefits that are payable or may become payable
under the Plan based upon the balance of the Participant’s Distribution Option
Accounts as of the effective date of such amendment.

Section 11.2. Termination. The Company, or any other entity authorized by the
Company, may at any time terminate this Plan when, in the sole opinion of the
Company or such authorized entity, termination is advisable, in accordance with
and subject to the following rules:

(a) The Company or such authorized entity may at any time irrevocably terminate
the Plan and require that all benefits accrued under the Plan be distributed to
Participants or their Beneficiaries, as applicable, in a single lump sum. The
amount of any lump sum benefit payable in accordance with this Section shall
equal the value of the Participant’s Distribution Accounts as determined within
thirty (30) days of the Plan’s termination date, without regard to a
Participant’s prior Enrollment Agreement elections, if (1) the Plan’s
termination does not occur proximate to a downturn in the Company’s financial
health; (2) the Company terminates and liquidates all arrangements it sponsors
that would be aggregated with any terminated and liquidated arrangements under
regulations issued under Code Section 409A if Participants in this Plan also had
deferrals of compensation under those arrangements; (3) no payments in
liquidation of the Plan are made within twelve (12) months of the date on which
the Company takes all necessary corporate action to irrevocably terminate and
liquidate the Plan, other than those payments that would payable under the
pre-existing terms of the Plan; (4) all payments are completed within 24 months
of the date of the Company’s irrevocable corporate action to terminate and
liquidate the Plan; and (5) the Company does not, for the three (3) years
following the date of its irrevocable corporate action to terminate and
liquidate the Plan, adopt a new arrangement covering those Participants that
would be aggregated with any terminated and liquidated arrangements under
regulations issued under Code Section 409A.

(b) The Plan shall terminate and all benefits accrued thereunder will be
distributed to Participants or their Beneficiaries, as applicable, in a lump sum
benefit equal to the value of the Participant’s Distribution Accounts as
determined within thirty (30) days of the Plan’s termination date without regard
to a Participant’s prior Enrollment Agreement elections, if (1) payment is made
upon a complete dissolution that is taxed under Code Section 331 or upon
approval of a bankruptcy court pursuant to Section 503(b)(1)(A) of Title 11 of
the United States Code, and (2) the amounts deferred under the Plan are included
in the gross income of Participants and their Beneficiaries by the latest of
(i) the calendar year in which the Plan termination occurs, (ii) the calendar
year in which the amounts are no longer subject to a substantial risk of
forfeiture, or (iii) the first calendar year in which the payment is
administratively practicable.

 

-22-



--------------------------------------------------------------------------------

(c) Except as provided in this Section 11.2, above or as otherwise permitted in
regulations issued under Code Section 409A, any action that purports to
terminate the Plan shall instead be construed as an amendment to discontinue
further Base Salary and Bonus Compensation Deferrals, but the Plan will continue
to operate, in accordance with its terms as from time to time amended and in
accordance with the applicable Participant Distribution Options, with respect to
the Participant’s Distribution Option Accounts through the date of termination,
and in no event shall any such action purporting to terminate the Plan form the
basis for accelerating distributions to Participants and their Beneficiaries.

(d) Termination of the Plan as described above shall not adversely affect a
Participant’s Distribution Option Accounts without the Participant’s prior
written consent.

Section 11.3. Claims Procedure.

 

  a. Claim

A person who believes that he is being denied payment of a benefit to which he
is entitled under the Plan (hereinafter referred to as a “Claimant”) may file a
written request for such benefit with the Benefits Department of the Company,
setting forth his claim within 90 days of the latest date upon which such
payment could have been timely made in accordance with the terms of the Plan or
regulations issued under Code Section 409A.

 

  b. Claim Decision

Upon receipt of a claim, the Benefits Department of the Company shall advise the
Claimant that a reply will be forthcoming, and within 135 days of the latest
date upon which such payment could have been timely made in accordance with the
terms of the Plan or regulations issued under Code Section 409A, shall deliver
such reply to the Claimant.

If the claim is denied in whole or in part, the Claimant shall be provided a
written opinion, using language calculated to be understood by the Claimant,
setting forth:

(a) The specific reason or reasons for such denial

(b) The specific reference to pertinent provisions of this Agreement on which
such denial is based;

(c) A description of any additional material or information necessary for the
Claimant to perfect his claim and an explanation why such material or such
information is necessary;

(d) Appropriate information as to the steps to be taken if the Claimant wishes
to submit the claim for review; and

(e) The time limits for requesting a review under subsection (c) and for review
under subsection (d) hereof.

 

-23-



--------------------------------------------------------------------------------

If the Benefits Department of the Company fails to furnish the Claimant with
such written notice within the 135-day period specified above, the Claimant’s
claim shall be deemed to be denied.

 

  c. Request for Review

Within 180 days of the latest date upon which such payment could have been
timely made in accordance with the terms of the Plan or regulations issued under
Code Section 409A, the Claimant may request in writing that the Committee review
the determination of the Company. The Claimant or his duly authorized
representative may, but need not, review the pertinent documents and submit
issues and comment in writing for consideration by the Committee. If the
Claimant does not request a review of the initial determination within such
period, he shall be barred and estopped from challenging the Committee’s
determination.

 

  d. Review of Decision

Within sixty (60) days after the Committee’s receipt of a request for review, it
will review the initial determination. After considering all materials presented
by the Claimant, the Committee will render a written opinion, written in a
manner calculated to be understood by the Claimant, setting forth the specific
reasons for the decision and containing specific references to the pertinent
provisions of this Agreement on which the decision is based. If special
circumstances require that the sixty (60) day time period be extended, the
Committee will so notify the Claimant and will render the decision as soon as
possible, but no later than one hundred twenty (120) days after receipt of the
request for review.

Section 11.4. Designation of Beneficiary. Each Participant may designate a
Beneficiary or Beneficiaries (which Beneficiary may be an entity other than a
natural person) to receive any payments which may be made following the
Participant’s death. Such designation may be changed or canceled at any time
without the consent of any such Beneficiary. Any such designation, change or
cancellation must be made in a form approved by the Committee and shall not be
effective until received by the Committee, or its designee. If no Beneficiary
has been named, or the designated Beneficiary or Beneficiaries shall have
predeceased the Participant, the Beneficiary shall be the Participant’s estate.
If a Participant designates more than one Beneficiary, the interests of such
Beneficiaries shall be paid in equal shares, unless the Participant has
specifically designated otherwise.

Section 11.5. Limitation of Participant’s Right. Nothing in this Plan shall be
construed as conferring upon any Participant any right to continue in the
employment of the Company, nor shall it interfere with the rights of the Company
to terminate the employment of any Participant and/or to take any personnel
action affecting any Participant without regard to the effect which such action
may have upon such Participant as a recipient or prospective recipient of
benefits under the Plan.

Section 11.6. No Limitation on Company Actions. Nothing contained in the Plan
shall be construed to prevent the Company from taking any action which is deemed
by it to be appropriate or in its best interest. No Participant, Beneficiary, or
other person shall have any claim against the Company as a result of such
action.

 

-24-



--------------------------------------------------------------------------------

Section 11.7. Obligations to Company. If a Participant becomes entitled to a
distribution of benefits under the Plan, and if at such time the Participant has
outstanding any debt, obligation, or other liability representing an amount
owing to the Company, then the Company may offset such amount owed to it against
the amount of benefits otherwise distributable. Such determination shall be made
by the Committee.

Section 11.8. Nonalienation of Benefits. Except as expressly provided herein, no
Participant or Beneficiary shall have the power or right to transfer (otherwise
than by will or the laws of descent and distribution), alienate, or otherwise
encumber the Participant’s interest under the Plan. The Company’s obligations
under this Plan are not assignable or transferable except to (a) any corporation
or partnership which acquires all or substantially all of the Company’s assets
or (b) any corporation or partnership into which the Company may be merged or
consolidated. The provisions of the Plan shall inure to the benefit of each
Participant and the Participant’s Beneficiaries, heirs, executors,
administrators or successors in interest.

Section 11.9. Protective Provisions. Each Participant shall cooperate with the
Company by furnishing any and all information requested by the Company in order
to facilitate the payment of benefits hereunder, taking such physical
examinations as the Company may deem necessary and taking such other relevant
action as may be requested by the Company. If a Participant refuses to
cooperate, the Company shall have no further obligation to the Participant under
the Plan, other than payment to such Participant of the then current balance of
the Participant’s Distribution Option Accounts in accordance with his prior
elections.

Section 11.10. Withholding Taxes. The Company may make such provisions and take
such action as it may deem necessary or appropriate for the withholding of any
taxes which the Company is required by any law or regulation of any governmental
authority, whether Federal, state or local, to withhold in connection with any
benefits under the Plan, including, but not limited to, the withholding of
appropriate sums from any amount otherwise payable to the Participant (or his
Beneficiary). Each Participant, however, shall be responsible for the payment of
all individual tax liabilities relating to any such benefits.

Section 11.11. Unfunded Status of Plan. The Plan is intended to constitute an
“unfunded” plan of deferred compensation for Participants. Benefits payable
hereunder shall be payable out of the general assets of the Company, and no
segregation of any assets whatsoever for such benefits shall be made.
Notwithstanding any segregation of assets or transfer to a grantor trust, with
respect to any payments not yet made to a Participant, nothing contained herein
shall give any such Participant any rights to assets that are greater than those
of a general creditor of the Company.

Section 11.12. Lump Sum Cash-Out. Upon a Participant’s Separation from Service,
if the actuarial equivalent value of a Participant’s Distribution Accounts
hereunder is

 

-25-



--------------------------------------------------------------------------------

equal to or less than the limit imposed by Code Section 402(g) for the calendar
year in which the Participant’s Separation from Service occurs, the Committee
may, in its sole discretion and without regard to any request filed by the
Participant, direct that the balance of the Participant’s Distribution Accounts
be paid to the Participant.

Section 11.13. Severability. If any provision of this Plan is held
unenforceable, the remainder of the Plan shall continue in full force and effect
without regard to such unenforceable provision and shall be applied as though
the unenforceable provision were not contained in the Plan.

Section 11.14. Governing Law. The Plan shall be construed in accordance with and
governed by the laws of the State of Florida, without reference to the
principles of conflict of laws.

Section 11.15. Headings. Headings are inserted in this Plan for convenience of
reference only and are to be ignored in the construction of the provisions of
the Plan.

Section 11.16. Gender. Singular and Plural. All pronouns and any variations
thereof shall be deemed to refer to the masculine, feminine, or neuter, as the
identity of the person or persons may require. As the context may require, the
singular may read as the plural and the plural as the singular.

Section 11.17. Notice. Any notice or filing required or permitted to be given to
the Committee under the Plan shall be sufficient if in writing and hand
delivered, or sent by registered or certified mail, to the Benefits Department,
or to such other entity as the Committee may designate from time to time. Such
notice shall be deemed given as to the date of delivery, or, if delivery is made
by mail, as of the date shown on the postmark on the receipt for registration or
Certification.

 

-26-



--------------------------------------------------------------------------------

ARTICLE 12. SIGNATURE

This Amended and Restated Plan is hereby adopted and approved, to be effective
as of the 1st day of January, 2007.

 

UNIVERSAL CITY DEVELOPMENT PARTNERS Ltd. By:   John R. Sprouls Its:   Chief
Executive Officer

 

-27-